Exhibit 10.3

 

SUMMARY OF ANNUAL BONUS PROGRAM

 

Our executive officers participate in an annual  bonus program applicable to all
our employees.  Under this program, the Compensation Committee of our Board of
Directors annually establishes key performance criteria, based upon the
corporate goals and objectives, to be met by ImmunoGen, and evaluates
ImmunoGen’s actual performance against those criteria in its determination of
whether annual bonuses will be paid to our employees, including our executives. 
Key corporate performance criteria may include any or all of the following:
(1) our actual financial performance against specified metrics in our operating
plan for the applicable fiscal year; (2) achievement of certain research and
development milestones, including internal product development advancement;
(3) achievement of key targets associated with our collaborations with third
parties, including support of partner programs; and (4) the creation and
achievement of business development opportunities.  In establishing annual key
performance criteria for the annual bonus program, the committee selects
specific corporate objectives directed primarily to the future success of our
business and the creation of long-term shareholder value. Payments under our
annual bonus program currently consist entirely of cash.

 

The Compensation Committee generally also considers an executive’s individual
performance in its determination of whether payments should be made to the
executive under our annual bonus program, although currently the committee has
determined that the CEO’s annual bonus should be based solely on the achievement
of the key corporate performance criteria.  With respect to our other executive
officers, 70% of their target bonus is based on the achievement of the key
corporate performance criteria, and 30% is based on the achievement of
individual performance objectives.  Their achievement of their respective
individual performance objectives is evaluated by our CEO, and based on these
evaluations, the committee determines the portion, if any, of our executive
officers’ bonus compensation tied to individual performance.

 

Each participant in our annual bonus program is eligible to receive a target
bonus expressed as a percentage of his or her annual base salary which, once
set, remains at that level for each subsequent year unless specifically changed,
in the case of our executive officers, by the Compensation Committee.  
Beginning July 1, 2014, which is the start of our fiscal year 2015, target
bonuses for our executive officers will be as follows:

 

 

 

Target Bonus

 

 

Title

 

(as % of Annual Base Salary)

 

 

 

 

 

 

 

President & CEO

 

 

75%

 

 

 

 

 

 

 

 

Executive Vice President or Senior Vice President

 

 

40% — 45%

 

 

 

 

 

 

 

 

Vice President

 

 

30% — 35%

 

 

 

The Compensation Committee has set a 50% threshold aggregate percentage of
achievement against the key corporate performance criteria below which the
portion of participants’ annual bonus payable based on corporate performance
will not be payable.  The key corporate performance criteria are structured to
permit achievement up to 150% of target.  The individual objectives portion of a
participant’s target bonus may be earned irrespective of whether the threshold
for payment of the corporate performance bonuses has been achieved or the extent
to which the bonuses based on corporate performance are payable.

 

When evaluating ImmunoGen’s performance against the key corporate performance
criteria after completion of the performance period, the Compensation Committee
evaluates any factors that were unanticipated at the time those criteria were
established, such as unexpected results in pre-clinical or clinical development,
as well as changes in business conditions and other relevant external
circumstances, and has the discretion to adjust payouts based on corporate
performance so that they align more appropriately with the changed environment,
given the employees’ overall performance during the performance period in
furtherance of ImmunoGen’s future success and creation of long-term shareholder
value.  Any such adjustment, however, would not result in the portion of the
participants’ bonus tied to corporate performance actually paid out exceeding
the 150% maximum described above.

 

--------------------------------------------------------------------------------